Citation Nr: 0511141	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  99-15 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

The relevant procedural history relevant is as follows.  In 
an April 1998 rating decision, the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for right ear otitis media.  
In September 2000, after the veteran perfected an appeal to 
the Board, the RO issued a Supplemental Statement of the Case 
(SSOC) correctly recharacterizing the issues on appeal as 
entitlement to service connection for bilateral sensorineural 
hearing loss and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for right ear otitis media.  On appeal, the Board 
of Veterans Appeals (Board) determined in August 2003 that 
new and material evidence was not submitted with respect to 
right ear otitis media claim, but remanded the hearing loss 
claim for further development in the form of a VA 
compensation and pension (C&P) examination.  The veteran did 
not seek further review of the portion of the Board decision 
concerning right ear otitis media; as such, the only matter 
now before the Board is service connection for hearing loss.    

The veteran cancelled a videoconference hearing scheduled to 
be held in May 2003 before an Acting Veterans Law Judge of 
the Board, and did not seek to reschedule the Board hearing.  
In October 1999, a hearing was held before a Decision Review 
Officer of the RO.  The RO hearing transcript is of record.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
a REMAND is in order to ensure that the veteran's due process 
rights are met.

Numerous SSOCs were issued between September 2000 and 
February 2005 in connection with this appeal.  The most 
recent SSOC was accompanied by a cover letter dated February 
5, 2005, advising the veteran that he has 60 days to submit 
additional evidence or information in support of his claim, 
or comment on the SSOC before the case is sent to the Board 
for appellate adjudication.  See 38 C.F.R. § 20.302(c) 
(2004).  The letter explicitly advised the veteran that he 
could waive the 60-day comment period.  

The veteran's representative submitted a statement dated 
February 8, 2005 in response to the SSOC.  The RO notified 
the veteran on February 15, 2005 - well before the expiration 
of the 60-day comment period - that the case was being sent 
to the Board for appellate review.  The record does not 
indicate that the veteran himself affirmatively waived the 
60-day period to respond to the SSOC; there is no evidence 
that he communicated directly with the RO at all after the 
February 2005 SSOC was sent to him.  The veteran's 
representative noted in a March 2005 presentation to the 
Board that the veteran had not been given 60 days to respond 
to the SSOC before the appeal was returned to the Board in 
February 2005.  As this case is being returned to the AMC to 
reschedule the VA examination, as discussed below, the 
veteran should be given an appropriate opportunity to respond 
to an updated SSOC.  See 38 C.F.R. § 20.302(c).

In August 2003, the Board remanded this claim for the 
performance of a VA compensation and pension (C&P) audiology 
examination to determine, essentially, whether the veteran 
has a "disability" due to sensorineural hearing loss (as 
defined in 38 C.F.R. § 3.385), and if so, the extent of 
hearing loss, and whether there is a cause-effect 
relationship between hearing loss and active duty (March 1946 
service medical records do indicate that mild bilateral 
hearing loss was documented, even though normal hearing 
acuity was documented upon separation).  The veteran 
cooperated with the development of his claim by presenting 
himself for the examination in January 2004.  The C&P 
examination report indicates that the veteran gave an 
accounting of relevant medical history related to the hearing 
loss claim; however, shortly after commencing the audiometry 
potion of the examination, he reportedly elected not to 
continue with the audiometry examination, citing illness.  He 
reportedly informed the examiner that he plans to "drop" 
his claim and not reschedule the C&P examination.  Thus, only 
one puretone threshold figure was obtained (1000 Hertz; 45 
decibels); no complete audiometry findings were documented; 
and no Maryland CNC test results were obtained (see 38 C.F.R. 
§ 3.385).  In July 2004, the examiner who conducted the 
January 2004 evaluation issued an addendum to the January 
2004 report, indicating that, as of July, he had reviewed the 
entire claims file, but still is unable to render an opinion 
as to etiology of the hearing loss without adequate data to 
determine the current extent of the claimed hearing loss.     

The RO completed the Board's remand directive to schedule the 
veteran for a C&P examination appropriate to the claim.  
Stegall v. West, 11 Vet. App. 268 (1998) (A Board remand 
confers upon the appellant the right to compliance with the 
remand orders, and VA has a duty to ensure compliance with 
the terms of the remand.).  Nonetheless, accepting at face 
value the veteran's statement that he felt too ill to 
continue with the audiometric testing, the Board will afford 
the veteran another opportunity for such testing.  The 
veteran is again notified that the regulations provide that 
the consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2004).  

As for the statement that the veteran indicated that he would 
drop his claim for service connection for hearing loss, the 
Board notes that the record does not contain a withdrawal of 
the appeal.  The appellant is hereby notified that, if he 
wishes to withdraw his appeal, he or his representative may 
withdraw the appeal in writing.  The statement made to the VA 
examiner does not meet the requirements for a withdrawal of 
the appeal. See 38 C.F.R. § 20.304.  

In light of the foregoing, this claim is REMANDED for the 
following actions:

1.  Schedule the veteran for a VA 
audiological examination to assess the 
veteran's disability from bilateral 
hearing loss. All necessary tests should 
be performed.  If audiometric testing 
(and any other necessary testing) is 
completed, the examiner should indicate 
the current diagnosis or diagnoses and 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
current hearing loss disability, if any, 
is etiologically related to noise 
exposure or any injury or disease during 
his active military service. The claims 
folder should be made available to the 
examiner for review.

2.  Send the veteran and his 
representative an updated SSOC, 
specifically citing VCAA statutory 
provisions and implementing regulations, 
including 38 C.F.R. § 3.159 (2004).  The 
veteran and his representative should be 
given 60 days to respond to the SSOC, 
unless the veteran or his representative 
waives the 60-day period.  The appeal 
should then be returned to the Board, if 
otherwise in order. 

The veteran is not required to take action until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




